Citation Nr: 9930466	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-23 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
August 1982 and from September 1990 to August 1991.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
the Department of Veterans Affairs (VA) New Orleans Regional 
Office (RO) October 1994 rating decision which denied service 
connection for "nose and sinus irritation."  

In May 1995, the RO determined that the claimed disability of 
"nose and sinus irritation" involved two separate 
disabilities of chronic allergic rhinitis and chronic 
sinusitis; service connection for chronic rhinitis was 
granted (and a 10 percent rating assigned, effective March 
31, 1994, the date of the claim) but was denied for chronic 
sinusitis.  As the veteran has not challenged the adequacy of 
the rating assigned his service-connected chronic allergic 
rhinitis, that issue is not now in appellate status and the 
issue on appeal is limited to entitlement to service 
connection for chronic sinusitis.  The May 1995 favorable 
action by the RO as to the claim of service connection for 
chronic rhinitis constitutes a full grant of the benefit 
sought pursuant to Grantham v. Brown, 14 F.3d 1156 (Fed. Cir. 
1997).

In December 1998, the case was remanded to the RO to schedule 
a Travel Board hearing requested by the veteran in March 
1995; that hearing was held in July 1999.


FINDING OF FACT

It is plausible that the veteran's current chronic sinusitis 
may be linked to active service.


CONCLUSION OF LAW

The claim of service connection for chronic sinusitis is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records reveal a report of 
cough or sinus infection on Southwest Asia 
Demobilization/Redeployment Medical Evaluation in July 1991, 
and a report of congestion from dust in Southwest Asia on 
service separation medical examination (also in July 1991); 
no pertinent clinical findings were noted on examinations. 

VA medical records from November 1983 to November 1994 reveal 
intermittent treatment of various symptoms and illnesses 
including associated with chronic nasal congestion and nasal 
obstruction.  In June 1994, sinusitis was diagnosed; in 
August 1994, chronic sinusitis was diagnosed.  Computerized 
tomography (CT) study of the sinuses in October 1994 did not 
reveal any abnormalities.  

At a May 1995 RO hearing, the veteran testified that he 
experienced symptoms of runny nose and nasal congestion, 
interfering with breathing, since service in Southwest Asia, 
requiring occasional medical treatment and use of 
prescription medication for sinusitis.  

On VA medical examination in July 1997, the veteran indicated 
that he experienced recurrent symptoms of nasal congestion 
and allergy for 2 or 3 years.  X-ray study of the sinuses 
revealed normal paranasal sinuses; allergic rhinitis was 
diagnosed.

At a July 1999 Travel Board hearing, the veteran testified 
that he did not experience any nasal/sinus problems or 
symptoms prior to service and that he initially had recurrent 
nasal congestion and pain, breathing problems, and headaches 
during service in Southwest Asia in 1991.  He indicated that 
he received medical treatment for nasal symptomatology on two 
occasions prior to service separation and was prescribed 
medication prior to separation from service in August 1991 
(which was eventually determined to have been medication to 
treat sinusitis).  He testified that he received intermittent 
medical treatment for chronic sinusitis.  

At the July 1999 hearing, the veteran submitted medical 
evidence not previously of record, consisting of treatment 
records from the Asthma, Allergy and Immunology Center (AAIC) 
from October 1998 to July 1999.  Initial consideration of 
this evidence by the RO was waived by the veteran in writing 
pursuant to 38 C.F.R. § 20.1304(c) (1998).  The above records 
from AAIC reveal intermittent treatment associated with 
chronic nasal symptoms, reportedly experienced for the past 7 
years, and symptoms of eye watering, itching, burning, and 
redness, recurrent sore throat, and chest pains.  In 
pertinent part, acute and chronic sinusitis was diagnosed.  

Based on the foregoing, the Board finds that the claim of 
service connection for chronic sinusitis is well grounded in 
that it is plausible and capable of substantiation.  
38 U.S.C.A. § 5107(a).  This finding is based on the 
veteran's assertion that he has experienced recurrent 
sinusitis symptoms such as nasal congestion, pain, and 
difficulty breathing since active service.  The Board notes 
that although he is not competent to provide a medical 
diagnosis of a chronic disability, such as sinusitis, or to 
relate the current chronic sinusitis to a specific cause, he 
is competent to state that he has experienced personally 
observable symptoms since service.  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  His contention regarding 
manifestation of the pertinent symptomatology prior to 
service separation is corroborated by his service medical 
records, as discussed above.

Although the available evidence of record indicates that the 
veteran currently has chronic sinusitis and that he also has 
a chronic disability of allergic rhinitis (service connection 
for which was granted by the RO in May 1995 and which is not 
subject to this appeal), the evidence also suggests that 
chronic sinusitis symptoms may have been present since 
service.  Thus, his claim of service connection for chronic 
sinusitis capable of substantiation.


ORDER

The claim of service connection for chronic sinusitis is well 
grounded.


REMAND

If a claim is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim, 
see 38 U.S.C.A. § 5107(b), which duty includes a thorough VA 
examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
Although he was afforded VA medical examination in July 1997, 
at which time chronic sinusitis was not diagnosed, VA 
outpatient treatment records and records from AAIC reveal a 
clear diagnosis of such disability.  However, the etiology of 
the currently diagnosed chronic sinusitis is unclear at this 
time (CT study of the sinuses in October 1994 and X-ray study 
in July 1997 did not reveal any abnormality).  Thus, the 
Board believes that VA medical examination should be 
performed, including a review of the claims file by the 
examiner, to determine the origin of the current chronic 
sinusitis.  Suttmann v. Brown, 5 Vet. App. 127, 137 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination to determine the 
etiology of any chronic sinusitis.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with this request for medical opinion, 
and any report must reflect the 
examiner's review of pertinent evidence 
in the claims folder.  The examiner 
should be asked to provide an opinion as 
to whether it is as likely as not that 
any chronic sinusitis found is causally 
related to service (to the extent 
possible, the examiner should be asked 
to comment on whether the in-service 
symptomatology may be distinguished from 
post-service symptoms, and if so, the 
examiner should be requested to explain 
such distinction), keeping in mind the 
nature and circumstances of the 
veteran's service.  If any of the 
foregoing cannot be determined, the 
examiner should so state for the record.

2.  The RO should review the examination 
report to ensure compliance with this 
remand.  If any development requested 
above has not been furnished, including 
any requested findings and/or opinions, 
remedial action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Veterans Appeals.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









